The parties to this suit were adjoining property owners. The defendants had employed a plumber to install on their premises a hot water heater attached to an oil burner. The hot water attachment, during the time the plumber was still checking the operation thereof, exploded because of lack of water damaging plaintiff's premises for which the District Court awarded damages. This was error. There was no proof that the explosion was due to defendants' negligence. Marshall v. Welwood,38 N.J.L. 339.
There was no proof that the plumber was known to be an unskillful or improper person to do the work. Cuff v. Newark,New York Railroad Co., 35 N.J.L. 17; Sarno v. Gulf RefiningCo., 99 Id. 340; affirmed, 102 Id. 223.
The plaintiff having failed to establish a right of recovery the judgment is reversed.